The judgment of the court was-pronounced by
Eustis, C. J.
The defendant is sued on his signature to two promissory notes, as they are called in the plaintiffs’ petition. They are' drawn by Whiten and have the words, “ I promise to pay to the order of Bailey D. Chaney,and at the office, &c.” in each. They were given for a tract of land and a slave purchased by Whiten at a probate sale, aud, instead of being endorsed by Chaney, as their import implied they were to have been, his signature was appended to llie foot of each note, under that of the maker.
It is contended, that the defendant is discharged by the lapse of five years, under article 3505 of the Code. But it seems to us that these instruments are payable neither to order nor to bearer, inasmuch as the defendant himself never endorsed them, and chose to throw the contract lie iaaJe into an entirely different form, and that they are not prescribed under that article.
The district judge allowed interest from the default of the defendant only, and we think decided correctly. Judgment affirmed.